The Honorable Gus Wingfield Auditor of State 230 State Capitol Little Rock, Arkansas 72201
Dear Mr. Wingfield:
This is in response to your request for an opinion involving the liability of a private property owner in connection with an event conducted on his property by a nonprofit organization. Specifically, you note that a nonprofit group in southwest Arkansas is planning a two-day outdoor barbecue cook-off event in May 1999 to be held on private property. You ask that I please issue my opinion on the following:
  1) Does the fact that this is a nonprofit organization exempt the private property owner from liability?
2) Does a nonprofit group have to carry liability insurance?
I must decline to issue an opinion on these questions as they involve purely private rights. Although I am authorized to give my legal opinion to a number of state officials, including the heads of the executive departments of this state, on any legal question that may concern the official action of those officers, I am prohibited from the private practice of law. See A.C.A. §§ 25-16-706(a)(1) and 25-16-701. The answers to the questions posed implicate this prohibition and I must decline to answer.
Sincerely,
MARK PRYOR Attorney General
MP:/cyh